Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is response to the application filed on 11/16/2021, which is a continuation of application 16399868, which was filed on 4/30/2019 and now U.S. Patent 11194299.  A filing date of 11/16/2021 is acknowledged.  The sought benefit of provisional application 62804628 (which was filed on 2/12/2019) is acknowledged. Claims 21-40 are pending.  Claims 21, 29, 36 are independent claims.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 21, 29 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of U.S. Patent No. 11194299. Although the claims at issue are not identical, they are not patentably distinct from each other.  Regarding claim 21, “a dial body” is disclosed by “a crown body” in claim 1 of Patent 11194299. Regarding claim 29, “a scroll wheel” is disclosed by “a crown” in claim 10 of Patent 11194299. Regarding claim 36, “a resistive torque pattern to apply to the crown as the crown rotates” is disclosed by “a variable frictional feedback to produce as the crown rotates” in claim 17 of Patent 11194299.  The features of the instant claims 21, 29 and 36 do not appear to contain additional limitations over the claims 1, 10 and 17 of patent 11194299 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 17528046
Patent 11194299
21. An electronic watch, comprising: an enclosure; a dial positioned along a side of the enclosure and configured to receive a rotational input, the dial comprising: a dial body; 


and a shaft extending from the dial body and extending into an interior volume of the enclosure; 
a rotation sensor positioned within the interior volume of the enclosure and configured to detect the rotational input; 

and a variable resistance mechanism configured to produce a variable rotational resistance as the dial rotates due to the rotational input, the variable resistance mechanism comprising: 
a friction element positioned along a peripheral surface of the shaft; and an actuator configured to modify a frictional engagement between the friction element and the peripheral surface of the shaft to vary the rotational resistance.
1. An electronic watch, comprising: an enclosure defining an opening; a processing unit positioned within the enclosure; a crown operably coupled to the processing unit and configured to receive a rotational input, the crown comprising: a user-rotatable crown body; and a shaft assembly coupled to the user-rotatable crown body and extending through the opening; 
a rotation sensor positioned within the enclosure and operably coupled to the processing unit, the rotation sensor configured to detect the rotational input; and a variable friction mechanism operably coupled to the processing unit and configured to produce a variable frictional feedback as the crown is rotated by the rotational input, the variable friction mechanism comprising: 
a friction element positioned at least partially around a peripheral surface of the shaft assembly; and an actuator configured to change a friction between the friction element and the peripheral surface of the shaft assembly to produce the variable frictional feedback.
29. An electronic device, comprising: an enclosure; a processing unit positioned within the enclosure; a touch-sensitive display operably coupled to the processing unit, the touch-sensitive display configured to receive a touch input and provide a graphical output; 


a scroll wheel configured to receive a rotational input and defining a shaft assembly extending through an opening of the enclosure; and a variable resistance mechanism comprising: a friction element positioned at a side surface of the shaft assembly; 





and an actuator configured to vary a force with which the friction element is applied to the side surface of the shaft assembly during the rotational input, thereby varying a resistive torque of the scroll wheel during the rotational input.
10. An electronic device, comprising: an enclosure; a processing unit positioned within the enclosure; a touch-sensitive display operably coupled to the processing unit and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output; 
a crown configured to receive a rotational input and defining a shaft assembly extending through an opening of the enclosure; and a variable friction mechanism configured to provide a variable frictional feedback at the crown in response to a signal received from the processing unit, the variable friction mechanism comprising: a friction element positioned at least partially around a peripheral surface of the shaft assembly; 
and an actuator configured to change a friction between the friction element and the peripheral surface of the shaft assembly to produce the variable frictional feedback; wherein: the variable frictional feedback corresponds to at least one of: the graphical output; or the rotational input.
36. A method for producing variable haptic output as a crown of an electronic watch is rotated, the method comprising: 4Attorney Docket No. P41077USC1 

detecting a rotational input at the crown; determining, by a processing unit of the electronic watch, a resistive torque pattern to apply to the crown as the crown rotates; 
outputting, by the processing unit, a signal to provide the resistive torque pattern; 
and in response to the signal to provide the resistive torque pattern, varying a resistive torque of the crown to produce the resistive torque pattern, the varying comprising causing an actuator to vary a force applied by a friction element to a peripheral surface of a shaft assembly of the crown.
17. A method for producing variable frictional feedback as a crown of an electronic watch is rotated, the method comprising: 
detecting a rotational input at the crown; determining, by a processing unit of the electronic watch, a variable frictional feedback to produce as the crown rotates; 
outputting, by the processing unit, a signal to provide the variable frictional feedback; 
and varying, by a variable friction mechanism, a resistive torque associated with rotating the crown to produce the variable frictional feedback, the varying comprising: causing an actuator to vary a force applied to a friction element that at least partially surrounds a peripheral surface of a shaft assembly of the crown, thereby varying a friction between the friction element and the peripheral surface of the shaft assembly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 21-29, 31, 34-38, 40 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Prashanth Holenarsipur et al (US Publication 20170255266 A1, hereinafter Holenarsipur), and in view of Benjamin Jackson et al (US Publication 20170248986 A1, hereinafter Jackson).

As for independent claim 21, Holenarsipur discloses: An electronic watch (Abstract, an electronic device comprises a housing and an input mechanism cooperatively engaged with the housing and configured to rotate in a first direction about a rotation axis; Fig. 2), comprising: an enclosure (Fig. 8, 802, [0036], watch housing); a dial positioned along a side of the enclosure and configured to receive a rotational input (Fig. 8, 804, [0035], crown; [0036] and [0046], crown to receive inputs from a user), the dial comprising: a dial body (Fig. 8, 804, [0035], crown; [0036] and [0046], crown to receive inputs from a user); and a shaft extending from the dial body and extending into an interior volume of the enclosure (Fig. 8, 806, [0036], crown shaft); a rotation sensor (Fig. 8, 820, [0036], encoder wheel) positioned within the interior volume of the enclosure and configured to detect the rotational input (Fig. 3, [0026], crown is manipulated and encoder sends input information to the processor); and a variable resistance mechanism configured to produce a variable rotational resistance as the dial rotates due to the rotational input (Fig. 10, 1012-1022, [0043], giving different resistive feedback based on different inputs on the crown),
Holenarsipur discloses an electronic watch utilizing measured force information to enhance a user’s experience ([0043]) but does not clearly disclose a friction element, in an analogous art of electronic watch providing feedback based on user inputs, Jackson discloses: the variable resistance mechanism comprising: a friction element positioned along a peripheral surface of the shaft ([0006], the engagement surface is configured to contact and disengage from the rotatable structure, thereby varying friction between the engagement surface and the rotatable structure to provide a varying haptic output); and an actuator configured to modify a frictional engagement between the friction element and the peripheral surface of the shaft to vary the rotational resistance ([0044]-[0046], the rotatable input mechanism includes one or more actuation mechanisms incorporating one or more friction components, the one or more friction components alternate between contacting an inner surface of the surface of the rotatable input mechanism and not contacting (e.g., disengaging) the inner surface of the rotatable input mechanism, a force exerted on the inner surface by the friction component may be varied in order to vary the resulting friction and thus torque, this, in turn, varies the haptic and/or audible output). 
Holenarsipur and Jackson are analogous arts because they are in the same field of endeavor, electronic device providing feedback based on user inputs. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Holenarsipur using the teachings of Jackson to include a friction element providing varied feedback based on the detected user rotation input. It would provide Holenarsipur’s electronic watch with enhanced capability of providing intuitive and enhanced feedback to user.
 
As for claim 22, Holenarsipur-Jackson discloses: the electronic watch further comprises: a band coupled to the enclosure and configured to attach the electronic watch to a user (Holenarsipur: Fig. 2 and [0022], strap 204 for affixing device to the body of a user); and a touch-sensitive display at least partially surrounded by the enclosure (Holenarsipur: [0003], touch screen); and the variable resistance mechanism is configured to alternately increase and decrease the rotational resistance in accordance with at least one of (Holenarsipur: [0031], rotation of rotary input can be resisted, for example by providing a sustained displacement along the direction causing an increase in the amount of friction resisting rotation of the rotary input; Jackson: [0043], an electromagnet associated with a clutch and spring component increases and/or decreases a torque required to rotate the rotatable input mechanism): a predetermined number of times per complete rotation of the dial (Holenarsipur: the rotational velocity can be expressed as a direction and a speed of rotation, such as hertz, as rotations per unit of time, as rotations per frame, as revolutions per unit of time, as revolutions per frame, as a change in angle per unit of time, and the like); or at predetermined intervals of time (Holenarsipur: [0034], mechanical input sensor and actuator can provide a linear displacement of rotary input along direction each time the duration of the timer is changed by a predetermined amount (e.g., every minute, every five minutes, etc.) in response to the rotational input of the rotary input, so as to simulate a click of the rotary input and to provide the user haptic feedback that the duration of the timer has been changed by a predetermined amount).  

As for claim 23, Holenarsipur-Jackson discloses: wherein the electronic watch is configured to: determine a characteristic of the rotational input; determine an amount of the rotational resistance to be produced based, at least in part, on the determined characteristic (Holenarsipur: [0031], crown movement can have a plurality of characteristics (i.e., speed, duration, strength, density, etc.); and cause the variable resistance mechanism to produce the amount of rotational resistance (Holenarsipur: [0031], rotation of rotary input can be resisted, for example by providing a sustained displacement along the direction causing an increase in the amount of friction resisting rotation of the rotary input; Jackson: [0043], an electromagnet associated with a clutch and spring component increases and/or decreases a torque required to rotate the rotatable input mechanism).  

As for claim 24, Holenarsipur-Jackson discloses: wherein the variable resistance mechanism is configured to: increase the rotational resistance for a first portion of the rotational input; and decrease the rotational resistance for a second portion of the rotational input (Holenarsipur: [0031], rotation of rotary input can be resisted, for example by providing a sustained displacement along the direction causing an increase in the amount of friction resisting rotation of the rotary input; Jackson: [0043], an electromagnet associated with a clutch and spring component increases and/or decreases a torque required to rotate the rotatable input mechanism).  

As for claim 25, Holenarsipur-Jackson discloses: wherein modifying the frictional engagement comprises varying a force with which the friction element is applied to the peripheral surface of the shaft (Jackson: [0046], a force exerted on the inner surface by the friction component may be varied in order to vary the resulting friction and thus torque; [0098], the actuation mechanism may dynamically vary the friction present in the rotatable input mechanism, for example, by increasing a force and/or a contact area between the cover (or other rotatable structure) and the engagement surface).  

As for claim 26, Holenarsipur-Jackson discloses: wherein the friction element at least partially surrounds the peripheral surface of the shaft (Holenarsipur: [0036], the mechanical input comprise a rotor disc coupled to a shaft and the shaft is configured to pass through an opening in the housing of the electronic device, in some examples, the at least one piezoelectric element resists rotation of the mechanical input about the rotation axis by increasing an amount of friction acting against rotation of the mechanical input about the rotation axis; Jackson: [0006], the engagement surface is configured to alternately contact and disengage from the rotatable structure, thereby varying friction between the engagement surface and the rotatable structure to provide a varying haptic output).  

As for claim 27, Holenarsipur-Jackson discloses: wherein the variable resistance mechanism is configured to alternately increase and decrease the rotational resistance in accordance with a rotational position of the dial (Holenarsipur: [0031], rotation of rotary input can be resisted, for example by providing a sustained displacement along the direction causing an increase in the amount of friction resisting rotation of the rotary input; Jackson: [0043], an electromagnet associated with a clutch and spring component increases and/or decreases a torque required to rotate the rotatable input mechanism).  

As for claim 28, Holenarsipur-Jackson discloses: wherein the friction element is a polymer material (Holenarsipur: [0036], shear plate can be built from and/or coated with a durable material for providing wear resistance as the crown assembly rotates and rubs against the shear plate: Jackson: [0077] the rotatable structure and/or the base portion may be made from any suitable material including plastic, metal, aluminum, and so on).  

As for independent claim 29, Holenarsipur discloses: An electronic device (Abstract, an electronic device comprises a housing and an input mechanism cooperatively engaged with the housing and configured to rotate in a first direction about a rotation axis; Fig. 2), comprising: an enclosure (Fig. 8, 802, [0036], watch housing); a processing unit positioned within the enclosure (Fig. 11, 1128, [0036], [0046], encoder wheel connected to host processor); a touch-sensitive display operably coupled to the processing unit, the touch-sensitive display configured to receive a touch input and provide a graphical output ([0003], touch screen); a scroll wheel configured to receive a rotational input and defining a shaft assembly extending through an opening of the enclosure ([0029], the wheel may be integrated with or attached by a shaft to the crown); 
Holenarsipur discloses an electronic watch utilizing measured force information to enhance a user’s experience ([0043]) but does not clearly disclose a friction element, in an analogous art of electronic watch providing feedback based on user inputs, Jackson discloses: and a variable resistance mechanism comprising: a friction element positioned at a side surface of the shaft assembly ([0006], the engagement surface is configured to contact and disengage from the rotatable structure, thereby varying friction between the engagement surface and the rotatable structure to provide a varying haptic output); and an actuator configured to vary a force with which the friction element is applied to the side surface of the shaft assembly during the rotational input, thereby varying a resistive torque of the scroll wheel during the rotational input ([0044]-[0046], the rotatable input mechanism includes one or more actuation mechanisms incorporating one or more friction components, the one or more friction components alternate between contacting an inner surface of the surface of the rotatable input mechanism and not contacting (e.g., disengaging) the inner surface of the rotatable input mechanism, a force exerted on the inner surface by the friction component may be varied in order to vary the resulting friction and thus torque, this, in turn, varies the haptic and/or audible output). 
Holenarsipur and Jackson are analogous arts because they are in the same field of endeavor, electronic device providing feedback based on user inputs. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Holenarsipur using the teachings of Jackson to include a friction element providing varied feedback based on the detected user rotation input. It would provide Holenarsipur’s electronic watch with enhanced capability of providing intuitive and enhanced feedback to user.
  
As for claim 31, Holenarsipur-Jackson discloses: wherein the resistive torque is varied according to a cyclic pattern (Holenarsipur: [0032], the amplitude of the displacement, the duration of the displacement, the frequency of the displacement (e.g., every 30 degrees of ration), the velocity of the displacement, and any other characteristic of the displacement can be dynamically varied to provide the desired user experience on device; Jackson: [0049], [0114], the rotatable input mechanism may be programmed or otherwise receive instructions to provide haptic output every quarter of a turn of one revolution of the rotatable input mechanism in one situation, and provide output every half of turn of a revolution of the rotatable input mechanism in a different situation, the electromagnet may be activated every 90 degrees that the rotatable structure is rotated, the haptic output is provided every quarter of a turn; the electromagnet may be activated every 15 degrees that the rotatable structure is rotated to provide an increased frequency of the haptic output).  

As for claim 34, Holenarsipur-Jackson discloses: wherein the friction element comprises an elastomeric polymer material (Holenarsipur: [0036], shear plate can be built from and/or coated with a durable material for providing wear resistance as the crown assembly rotates and rubs against the shear plate: Jackson: [0077] the rotatable structure and/or the base portion may be made from any suitable material including plastic, metal, aluminum, and so on).  

As for claim 35, Holenarsipur-Jackson discloses: wherein varying the resistive torque of the scroll wheel comprises: increasing the resistive torque as the scroll wheel is rotated in a first direction; and decreasing the resistive torque as the scroll wheel is rotated in a second direction opposite the first direction (Holenarsipur: [0005], scrolling through menu items displayed on the device in response to the user’s rotary input; [0026], the use of rotational position of crown to control scrolling; [0027], if display shows a cursor at the end of a scrollable list, crown can have limited motion (e.g., cannot be rotated forward; [0032], device can include rotary input to provide various input functionalities such as to increase or decrease a volume output of the device, scroll up/down through content displayed on the device).  

As for independent claim 36, Holenarsipur discloses: A method for producing variable haptic output as a crown of an electronic watch is rotated (Abstract, an electronic device comprises a housing and an input mechanism cooperatively engaged with the housing and configured to rotate in a first direction about a rotation axis; Fig. 2), the method comprising: 4Attorney Docket No. P41077USC1detecting a rotational input at the crown (Fig. 3, [0026], crown is manipulated and encoder sends input information to the processor; [0029], the wheel may be integrated with or attached by a shaft to the crown; Fig. 8, 820, [0036], encoder wheel); determining, by a processing unit of the electronic watch, a resistive torque pattern to apply to the crown as the crown rotates (Fig. 10, 1012-1022, [0043], giving different resistive feedback based on different inputs on the crown); outputting, by the processing unit, a signal to provide the resistive torque pattern (Fig. 10, 1012-1022, [0043], giving different resistive feedback based on different inputs on the crown);
Holenarsipur discloses an electronic watch utilizing measured force information to enhance a user’s experience ([0043]) but does not clearly disclose a friction element, in an analogous art of electronic watch providing feedback based on user inputs, Jackson discloses: and in response to the signal to provide the resistive torque pattern, varying a resistive torque of the crown to produce the resistive torque pattern, the varying comprising causing an actuator to vary a force applied by a friction element to a peripheral surface of a shaft assembly of the crown (Jackson: ([0044]-[0046], the rotatable input mechanism includes one or more actuation mechanisms incorporating one or more friction components, the one or more friction components alternate between contacting an inner surface of the surface of the rotatable input mechanism and not contacting (e.g., disengaging) the inner surface of the rotatable input mechanism, a force exerted on the inner surface by the friction component may be varied in order to vary the resulting friction and thus torque, this, in turn, varies the haptic and/or audible output; [0049], [0114], the rotatable input mechanism may be programmed or otherwise receive instructions to provide haptic output every quarter of a turn of one revolution of the rotatable input mechanism in one situation, and provide output every half of turn of a revolution of the rotatable input mechanism in a different situation, the electromagnet may be activated every 90 degrees that the rotatable structure is rotated, the haptic output is provided every quarter of a turn; the electromagnet may be activated every 15 degrees that the rotatable structure is rotated to provide an increased frequency of the haptic output). 
Holenarsipur and Jackson are analogous arts because they are in the same field of endeavor, electronic device providing feedback based on user inputs. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Holenarsipur using the teachings of Jackson to include a friction element providing varied feedback based on the detected user rotation input. It would provide Holenarsipur’s electronic watch with enhanced capability of providing intuitive and enhanced feedback to user.
 
As for claim 37, Holenarsipur-Jackson discloses: wherein the resistive torque pattern is a cyclic pattern (Holenarsipur: [0032], the amplitude of the displacement, the duration of the displacement, the frequency of the displacement (e.g., every 30 degrees of ration), the velocity of the displacement, and any other characteristic of the displacement can be dynamically varied to provide the desired user experience on device; Jackson: [0049], [0114], the rotatable input mechanism may be programmed or otherwise receive instructions to provide haptic output every quarter of a turn of one revolution of the rotatable input mechanism in one situation, and provide output every half of turn of a revolution of the rotatable input mechanism in a different situation, the electromagnet may be activated every 90 degrees that the rotatable structure is rotated, the haptic output is provided every quarter of a turn; the electromagnet may be activated every 15 degrees that the rotatable structure is rotated to provide an increased frequency of the haptic output).  

As for claim 38, Holenarsipur-Jackson discloses: wherein varying the resistive torque to produce the resistive torque pattern comprises alternating between: applying the friction element to the peripheral surface of the shaft assembly with a first force; and applying the friction element to the peripheral surface of the shaft assembly with a second force greater than the first force (Jackson: ([0044]-[0046], the rotatable input mechanism includes one or more actuation mechanisms incorporating one or more friction components, the one or more friction components alternate between contacting an inner surface of the surface of the rotatable input mechanism and not contacting (e.g., disengaging) the inner surface of the rotatable input mechanism, a force exerted on the inner surface by the friction component may be varied in order to vary the resulting friction and thus torque, this, in turn, varies the haptic and/or audible output).  

As for claim 40, Holenarsipur-Jackson discloses: wherein the resistive torque pattern varies the resistive torque in accordance with at least one of: time; a rotational position of the crown; or a scroll position in a scrollable list of graphical objects (Holenarsipur: [0005], scrolling through menu items displayed on the device in response to the user’s rotary input; [0026], the use of rotational position of crown to control scrolling; [0027], if display shows a cursor at the end of a scrollable list, crown can have limited motion (e.g., cannot be rotated forward; [0032], device can include rotary input to provide various input functionalities such as to increase or decrease a volume output of the device, scroll up/down through content displayed on the device).

5.	Claims 30, 32, 33, 39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Holenarsipur and Jackson as applied on claims 29 and 36, and further in view of Sanghyun Eim et al (US Publication 20160327911 A1, hereinafter Eim).

As for claim 30, Holenarsipur discloses circumstances in which the characteristics of the displacement of rotary input along direction can be based on the context of device (e.g., the current state of the device, what application(s) are running on the device, what user interface(s) are being displayed on the device) ([0034]), but does not clearly disclose a first graphical output state and a second output state, in an analogous art of electronic watch user interface, Eim discloses: wherein: the graphical output comprises a first graphical element and a second graphical element (Fig. 3B, [0120]-[0124], changing the output mode by withdrawing the crown); in a first state, the first graphical element is selected (Fig. 3B, 411, 412, [0120]-[0124], first and second display information, first element 411 is displayed and can be manipulated); in a second state, the second graphical element is selected (Fig. 3B, 411, 412, [0120]-[0124], first and second display information, second element 412 is displayed and can be manipulated); 3Attorney Docket No. P41077USC1 the rotational input causes a transition from the first state to the second state; and the resistive torque is varied during the transition from the first state to the second state (Fig. 3B, [0120]-[0124], rotational input when either withdrawn or not alters the display in the output mode selected).
Holenarsipur and Jackson and Eim are analogous arts because they are in the same field of endeavor, electronic device providing feedback based on user inputs. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Holenarsipur using the teachings of Eim to include the output mode operations. It would provide Holenarsipur’s method with enhanced capability of allowing the user to utilize a single input mechanism for a plurality of input types, creating an efficient and user friendly device and providing intuitive and enhanced feedback to user.
  

As for claim 32, Holenarsipur-Jackson-Eim discloses: the graphical output comprises a scrollable list of selectable elements; and in a first mode: a first selectable element that is not a last item of the scrollable list is selected; and the variable resistance mechanism allows rotation of the scroll wheel in a first direction and a second direction; and in a second mode: a second selectable element that is the last item of the scrollable list is selected; and the variable resistance mechanism prevents the scroll wheel from being rotated in at least one of the first direction or the second direction (Holenarsipur: [0005], scrolling through menu items displayed on the device in response to the user’s rotary input; [0026], the use of rotational position of crown to control scrolling; [0027], if display shows a cursor at the end of a scrollable list, crown can have limited motion (e.g., cannot be rotated forward; [0032], device can include rotary input to provide various input functionalities such as to increase or decrease a volume output of the device, scroll up/down through content displayed on the device; Jackson: [0057], when the rotatable input mechanism is used to navigate within a user interface, the torque response profile may be used to indicate that an end (or a beginning) of a list has been reached; Eim: [0078]-[0080], giving haptic feedback based on inputs from a user; Fig. 3B, [0120]-0124), receiving input from user (i.e., rotation and/or withdraw of crown, a first image that is scrollable with individual images, each image is scrolled individually based on the input from the crown, a set of images that is scrollable, each image set is scrolled based on the input from the crown).  

As for claim 33, Holenarsipur-Jackson-Eim discloses: in the first mode, the friction element is applied to the side surface of the shaft assembly with a first force; and in the second mode, the friction element is applied to the side surface of the shaft assembly with a second force that is greater than the first force (Jackson: [0044]-[0046], the rotatable input mechanism includes one or more actuation mechanisms incorporating one or more friction components, the one or more friction components alternate between contacting an inner surface of the surface of the rotatable input mechanism and not contacting (e.g., disengaging) the inner surface of the rotatable input mechanism, a force exerted on the inner surface by the friction component may be varied in order to vary the resulting friction and thus torque, this, in turn, varies the haptic and/or audible output).  

As for claim 39, Holenarsipur-Jackson-Eim discloses: in a first state, a first graphical element, of a list of selectable elements displayed on a display of the electronic watch, is selected; in a second state, a second graphical element is selected; the rotational input causes a transition from the first state to the second state; and the resistive torque is varied during the transition from the first state to the second state (Holenarsipur: [0005], scrolling through menu items displayed on the device in response to the user’s rotary input; [0026], the use of rotational position of crown to control scrolling; [0027], if display shows a cursor at the end of a scrollable list, crown can have limited motion (e.g., cannot be rotated forward; [0032], device can include rotary input to provide various input functionalities such as to increase or decrease a volume output of the device, scroll up/down through content displayed on the device; Jackson: [0057], when the rotatable input mechanism is used to navigate within a user interface, the torque response profile may be used to indicate that an end (or a beginning) of a list has been reached; Eim: Fig. 3B, [0120]-[0124], rotational input when either withdrawn or not alters the display in the output mode selected).  

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Battlogg (US 20170045958) – Minicomputer with a Rotating Unit and Method of Operating the Minicomputer
Ely (US Publication 20160098016) – Rotary Input Mechanism For An Electronic Device
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171